Name: 80/114/EEC: Commission Decision of 20 December 1979 on the granting by the Guidance Section of the EAGGF to the Italian Republic of a payment on account in respect of expenditure incurred during 1975, 1976 and 1977 on aids and premiums relating to the modernization of farms (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-05

 Avis juridique important|31980D011480/114/EEC: Commission Decision of 20 December 1979 on the granting by the Guidance Section of the EAGGF to the Italian Republic of a payment on account in respect of expenditure incurred during 1975, 1976 and 1977 on aids and premiums relating to the modernization of farms (Only the Italian text is authentic) Official Journal L 028 , 05/02/1980 P. 0027****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 145 , 13 . 6 . 1977 , P . 43 . ( 3 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 . COMMISSION DECISION OF 20 DECEMBER 1979 ON THE GRANTING BY THE GUIDANCE SECTION OF THE EAGGF TO THE ITALIAN REPUBLIC OF A PAYMENT ON ACCOUNT IN RESPECT OF EXPENDITURE INCURRED DURING 1975 , 1976 AND 1977 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/114/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/390/EEC ( 2 ), AND IN PARTICULAR ARTICLE 21 ( 3 ) THEREOF , WHEREAS THE MEASURES TAKEN BY THE ITALIAN REPUBLIC TO IMPLEMENT DIRECTIVE 72/159/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 18 OF THE SAID DIRECTIVE ; WHEREAS COMMISSION DECISION 74/581/EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AIDS GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC ( 3 ), LAYS DOWN IN ARTICLE 4 ( 1 ) THAT THE COMMISSION , ACTING ON THE BASIS OF PARTICULARS CONTAINED IN THE APPLICATIONS FOR REIMBURSEMENT , SHALL MAKE A PAYMENT ON ACCOUNT OF 75 % OF THE AMOUNT REQUESTED ; WHEREAS THE APPLICATION FOR REIMBURSEMENT LODGED BY THE ITALIAN REPUBLIC IN RESPECT OF AIDS GRANTED DURING 1975 , 1976 AND 1977 FOR THE MODERNIZATION OF FARMS IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM ; WHEREAS THE TOTAL AMOUNT OF EXPENDITURE FOR THE YEARS 1975 , 1976 AND 1977 COMES TO LIT 761 089 135 BROKEN DOWN AS FOLLOWS : - UNDER ARTICLE 8 : - - UNDER ARTICLE 10 : - - UNDER ARTICLE 11:LIT 635 469 915 - UNDER ARTICLE 12:LIT 125 619 220 - UNDER ARTICLE 13 : - WHEREAS THE TOTAL AMOUNT OF REIMBURSEMENT REQUESTED COMES TO LIT 195 272 255 ; WHEREAS THE MAKING OF A PAYMENT ON ACCOUNT FOR THE PERIOD IN QUESTION DOES NOT PREJUDICE THE FINAL DECISION ON THE CONTRIBUTION FROM THE FUND FOR THE SAID PERIOD ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE MAKE A PAYMENT ON ACCOUNT OF 75 % OF THE SUM OF LIT 195 272 255 , I.E . LIT 146 454 191 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PAYMENT ON ACCOUNT BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE ITALIAN REPUBLIC DURING 1975 , 1976 AND 1977 IN RESPECT OF AID AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS SHALL BE LIT 146 454 191 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 20 DECEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT